The opinion of the court was delivered by
Lowrie, J.
Legal definitions are,.for the most part, generalizations derived from our juridical experience; and, in order to be complete and adequate, they must sum up the results of all that experience as they are to be found in the special cases that belong to the class to be defined. The ordinary definition of rent, as a profit issuing yearly out of lands and tenements corporeal, is defective in overlooking some of the cases that belong to the class; as where a furnished house or a stocked farm is leased, which are common cases: 5 Bos. & P. 224; 5 Co. 16 b; 1 Leon. 42. In such cases the personal property is really a part of the consideration of the rent, and it is only by a fictitious accommodation of the case to the defective definition, that it can be said that the rent issues exclusively out of the land. It is better to correct the definition.
Not having noticed the inadequacy of the definition, we did not suspect any danger in drawing the very obvious deduction that we did in The Commonwealth v. Contner. And yet, in practical matters, this danger accompanies all deductive reasoning, unless when conducted with a cautious attention to, and a sincere respect for, the results of experience; for, without this, any error or deficiency in the premises or definitions must vitiate the process and the conclusion. We are glad that the learned judge who tried the cause was not misled by our mistake. A rent may issue out of lands and tenements corporeal, and also out of them and their furniture.
Judgment affirmed.